Citation Nr: 1745871	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  17-05 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip injury, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for a punctured lung, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for residuals of a rib fracture, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

4. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.

5. Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the left lower extremity.

6. Entitlement to an initial rating in excess of 20 percent for service-connected radiculopathy of the right lower extremity.

7. Entitlement to an effective date earlier than February 5, 2013 for service-connection for residuals of cold injury to the right foot.

8. Entitlement to an effective date earlier than February 5, 2013 for service-connection for residuals of cold injury to the left foot.


REPRESENTATION

Veteran represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1943 to January 1947.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (Agency of Original Jurisdiction (AOJ)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board observes that the Veteran's attorney appears to have raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  See June 2016 Notice of Disagreement with attached Veteran statement.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is considered part and parcel of an increased rating claim on appeal when the issue of unemployability is raised by the record.  An August 2016 AOJ rating decision awarded TDIU effective February 5, 2013 - which is the date of entitlement to service connection for the disability evaluations on appeal.  Thus, based on the claims on appeal and their effective dates of awards, a TDIU claim pursuant to Rice does not exist on the facts of this case. 

The issues of entitlement to higher initial ratings for degenerative disc disease of the lumbar spine and bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran's left hip strain was caused by a service-connected disability.

2. The evidence is in equipoise as to whether the Veteran's punctured lung was caused by a service-connected disability.

3. The evidence is in equipoise as to whether the Veteran's residuals of a rib fracture, to include chronic bronchitis, was caused by a service-connected disability.

5. On February 5, 2013, the Veteran filed a formal claim for service connection for cold injury residuals of the bilateral feet; there were no prior formal or informal claims for cold injury residuals pending.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left hip strain have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a punctured lung have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a rib fracture have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

4. The criteria for an effective date earlier than February 5, 2013 for grant of service connection for cold injury residuals of the bilateral feet have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The Veteran's attorney has raised a laundry list of generic duty to notify, duty to assist, principles and due process errors with no specific arguments as it pertains to how any of these potential errors apply to the earlier effective date of award claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  




Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his left hip injury, his punctured lung, and his chronic bronchitis (residual from a fractured rib) were caused by his service-connected disabilities.  Specifically, he reports that sudden pain from his service-connected disabilities caused him to slip and fall in his home, resulting in his claimed injuries.

The record reflects that, in May 2014, the Veteran was walking out of his bathroom and tripped on a rug.  He suffered two fractured ribs and pneumothorax on the right side.  An August 2016 VA examination diagnosed chronic bronchitis as a residual of the Veteran's fractured rib.

The Veteran's private treatment records document a history of unsteady gait and falls due to weakness in his legs.  The Veteran also reported decreased or loss of sensation in his feet.  His decreased strength affected his ability to ambulate and transfer safely.  See Private Treatment Records dated July 14, 2009, July 17, 2009, and February 25, 2014; Examination for Cold Injuries dated May 2014.  The Veteran has been provided physical therapy for bilateral upper extremity weakness to increase strength to 4/5.  

VA examinations also document his decreased strength and unsteady gait, attributable to his service-connected cold injury residuals and bilateral lower extremity radiculopathy.  In April 2016, the Veteran was afforded examinations to assess the severity of his cold injury residuals and his low back disability.  At that time, the Veteran reported constant use of a wheelchair and a cane to ambulate, due to both his service-connected cold injury residuals and his low back disability.  Muscle strength testing of the lower extremities revealed 3/5 strength in hip flexion, and 4/5 strength in knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  He also had decreased sensation in both feet.

At the December 2016 VA examination, the clinician noted that the Veteran's cold injury residuals caused, in relevant part, locally impaired sensation.  As for impact on daily living, the clinician found that the Veteran's residuals limited his ability to walk or stand for prolonged periods.

The Board finds that the evidence of record supports the Veteran's claim.  The medical evidence reflects that the Veteran has a compromised ability to ambulate due to cold injury residuals and bilateral lower extremity radiculopathy.  The extent of this compromised gait has warranted the need for a wheelchair and a cane to ambulate.  The initial injury report describes the Veteran as "tripping" on a rug.  The Veteran has subsequently explained that he originally slipped due to back pain which caused him to lose balance.  The Board finds no evidence of record impeaching the Veteran's description of events.  

Given the history of instability and general weakness attributed to his service-connected disabilities, and resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the symptoms of the Veteran's service-connected disabilities caused him to fall in May 2014, resulting in a left hip strain, a punctured lung, and residuals of a rib fracture, to include chronic bronchitis.

The only evidence against the claim is the August 2016 VA negative nexus opinion, which was based on the fact that medical records contemporaneous to the fall did not explicitly mention that the Veteran's fall was caused by his physical disabilities.  The Board finds that this opinion is not probative, as it did not consider the Veteran's subjective statements, nor did it consider the Veteran's medical history of weakness in his lower extremities requiring assistance to ambulate due to cold injury residuals and bilateral lower extremity radiculopathy.  Notably, the issue of how the fall occurred is a factual question not requiring medical opinion.

In sum, the Board finds that the evidence is at least in relative equipoise.  Accordingly, service connection for a left hip strain, punctured lung, and residuals of a rib fracture, to include chronic bronchitis, is granted.

Earlier Effective Date

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400 (o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014). 

As such, any communication or action in this case, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 3.157(b) in effect at the inception of the appeal, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in 38 C.F.R. § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).

In this case, the Veteran is seeking entitlement to an effective date earlier than February 5, 2013 for the grant of service connection for residuals of a cold injury to the bilateral feet.  

Upon review of the record, the Board finds that an effective date earlier than February 5, 2013 is not warranted for the grant of service connection.  Notably, VA has a duty to determine the breadth of a claim from intent and the evidence of record.  The claimant's intent in filing a claim is paramount to construing its breadth especially because the claimant knows what symptoms are causing the disability.  Here, based upon the evidence, the claim and the pleadings, the Board finds that there was no intent to file a claim for residuals of a cold injury prior to February 5, 2013.  

Prior to February 5, 2013, there are medical records, correspondence, and claims dating back to the Veteran's discharge from service.  These records do not contain any complaints of cold injury residuals of the feet, nor was there any evidence that the Veteran believed he was entitled to a benefit based on cold injury residuals of the feet.  Simply put, there is no mention in the record prior to February 5, 2013 of any cold injury residuals of the feet.

The Board also finds that the medical evidence of record is not sufficient to establish an earlier effective date.  The mere existence of such records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Furthermore, in the absence of a sufficient manifestation of intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  

Turning to the particular facts of this case, the Veteran first established care in the VA medical system in February 2017, after the assigned effective date.  Therefore, any VA medical records are not sufficient to establish an earlier effective date.  Similarly, the relevant private treatment records were received after February 2013 and do not establish either a claim or a basis for an earlier effective date.  

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  There was no communication or submission of evidence from the Veteran evidencing intent to apply for benefits regarding cold injury residuals of the bilateral feet prior to February 5, 2013.  Accordingly, the Board finds no basis in law or facts in this case for an earlier effective date for service connection for cold injury residuals of the bilateral feet.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip strain is granted.

Service connection for a punctured lung is granted.

Service connection for residuals of a rib fracture, to include chronic bronchitis, is granted.

An effective date earlier than February 5, 2013 for the award of service connection for cold injury residuals of the right foot is denied.

An effective date earlier than February 5, 2013 for the award of service connection for cold injury residuals of the left foot is denied.




REMAND

The Veteran was most recently afforded a VA examination to assess the severity of his low back disability and bilateral radiculopathy in April 2016.  Subsequent to this examination, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

Additionally, the April 2016 VA examiner's assessment that determining the extent of motion loss during flares required resort to speculation does not comply with a recent holding in Sharp v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1266 (2017).

The Board finds that the examination of record is inadequate in light of the holdings in Correia and Sharp so that the matter must be remanded for a new examination.  The Board acknowledges that given the Veteran's age and the current state of his health, he may not be able to attend another examination.  However, the Veteran's attorney has generally argued examination inadequacies with the evidence overall insufficient to decide the claim consistent with caselaw precedent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  The Veteran's electronic claims file must be made available for review. 

In order to comply with Sharp v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1266 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


